Citation Nr: 1516602	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO. 12-14 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for right ankle disability prior to September 1, 2012 and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1987 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1. Prior to September 1, 2012, the Veteran's right ankle disability was manifested by chronic severe pain.

2. Beginning September 1, 2012, the Veteran's right ankle disability was manifested by total prosthetic replacement with chronic residuals including severe pain and/or limitation of motion.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent prior to September 1, 2012 for the right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5262, 5270-74 (2014).

2. The criteria for an evaluation of 40 percent, and no greater, beginning September 1, 2012 for the right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5056, 5262, 5270-74 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in May 2007 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Board also finds that there has been compliance with the VCAA duty to assist provisions.  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

Additionally, VA examinations were conducted in May 2011 and July 2014 in connection with the Veteran's claim.  Review of the examination reports reflect that they are adequate for the purpose of adjudicating the Veteran's claim.  Specifically, the examination reports reflect that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  The examiners conducted the necessary range of motion tests and addressed the pertinent symptoms and functional impairment of the Veteran's ankle.  Moreover, neither the Veteran nor his representative have objected to the adequacy of the examinations.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).




II. Increased Rating - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Initially the Board notes that the Veteran's right ankle scars are not demonstrated to be painful or unstable and a separate rating for the scars associated with his right ankle surgery is not applicable.  Further, the evidence is negative for any indication that the Veteran experiences astragalectomy or subastragalar or tarsal joint ankylosis.  As such, Diagnostic Codes 5272 and 5274 are not applicable.

The Veteran's right ankle disability has been rated under Diagnostic Code 5056 for post-operative ankle replacement since September 1, 2012.  Under Diagnostic Code 5056 a 20 percent rating is warranted for prosthetic replacement.  Intermediate degrees of residual weakness, pain or limitation of motion are to be rated by analogy to 5270 or 5271.  A 40 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness.  Prior to September 1, 2012 the Veteran's right ankle was rated as 10 percent disabling under Diagnostic Code 5273.  Under Diagnostic Code 5273 a 10 percent rating is warranted for malunion of the os calcis or astragalus with moderate deformity and a 20 percent rating is warranted for marked deformity.  Additionally, under Diagnostic Code 5271 moderate limitation of motion warrants a 10 percent disability rating and marked limitation of motion warrants a 20 percent disability rating.  38 C.F.R. § 4.71a.  Normal range of motion of the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  Lastly, under Diagnostic Code 5070 an evaluation of 30 percent is warranted when ankylosis of the ankle in plantar flexion is between 30 degrees and 40 degrees or when dorsiflexion is between 0 degrees to 10 degrees.  A 40 percent rating is warranted when the ankylosis of the ankle in plantar flexion is at more than 40 degrees or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.  Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

III. Increased Rating - Prior to September 1, 2012

The Veteran has asserted that he is entitled to an evaluation in excess of 10 percent for his right ankle disability, prior to September 1, 2012.

The probative and competent medical evidence from this period reflects that the Veteran experienced painful motion of the ankle and wore a walking boot or brace at intervals.  

In May 2011 the Veteran underwent a VA examination.  The report reveals that the Veteran utilized a brace but had no deformity, instability, flare-ups, ankylosis, or loss of bone upon examination.  Pain, stiffness, weakness, and locking were reported.  Range of motion testing was not conducted as the Veteran's right ankle was in a cast at that time.  X-rays taken in December 2010 did not reveal any subluxation or fracture.  The Veteran reported he was able to walk a quarter mile and stand for about one hour.  He also reported that he was employed as a security guard.

Based on the evidence, the Board does not find that the Veteran's right ankle disability more closely approximated a rating in excess of 10 percent for the period prior to September 1, 2012.  As described, the evidence reflects that the Veteran experienced severe ankle pain but was able to ambulate and remain employed during this time.  He was also able to walk a quarter mile and stand for an hour.  The record is negative for ankylosis or astragalectomy.  The Veteran has not asserted that he experienced marked limitation of ankle motion during this period, rather, he argues that he is entitled to a higher rating due to the chronic and severe nature of his ankle pain.  While the record does reflect numerous arthroscopic surgeries on his right ankle, the evidence does not demonstrate that his symptoms more closely approximated a higher rating during this period.  There is no other medical evidence of record reflecting limitation of motion or malunion of the os calcis or astragalus during this period.  As such, a higher rating is not warranted under Diagnostic Codes 5270, 5271 or 5273.

The Board has also considered whether the Veteran's ankle disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for this period.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  The Veteran has reported that his ankle disability causes him great pain and requires the use of a brace.  Additionally, he has reported undergoing numerous ankle surgeries.  The evidence reflects that the Veteran has consistently reported pain throughout the period.  However, upon review, the Board finds this impairment does not rise to the level of functional loss greater than that already contemplated in the disability rating assigned.  As described, under Diagnostic Code 5271, the criteria for a 20 percent rating requires marked limitation of motion.  The medical evidence does not reflect that the Veteran's range of motion was limited during this period.  Additionally, X-rays taken during this period do not reflect any malunion of the astragalus or os calcis.  Based on the medical evidence, the Veteran does not have functional limitation more closely approximating marked limitation of motion of the ankle prior to September 1, 2012.

IV. Increased Rating - From September 1, 2012

Since September 1, 2012, the Veteran's right ankle has been rated as 20 percent disabling under Diagnostic Code 5056.  After review of the record, the Board finds that an evaluation of 40 percent is warranted for this period.

Notably, the Veteran underwent a VA examination in July 2014.  The examination report reflects that the Veteran had total ankle replacement surgery.  The examiner noted that the Veteran currently had chronic residuals consisting of severe painful motion and/or weakness.  Under Diagnostic Code 5056, a 40 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness.  There is no other diagnostic code that would provide for a rating in excess of 40 percent, the other diagnosis codes for the ankle (5270-5274) are also based on limitation of motion, and 40 percent is the maximum scheduler rating under DC 5056.  As such, the Board finds that the criteria for a 40 percent rating are met for this period.


V. Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's ankle disability is specifically contemplated by the schedular rating criteria.  The Veteran's ankle disability prior to September 1, 2012 has been primarily manifested by pain.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5070-5071.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the Veteran has asserted that his ankle disability has resulted in his termination from his employment due to the extended convalescence.  The record also contains evidence that the Veteran was terminated from his previous job after expending his allotted vacation and medical leave time.  However, the record does not reflect that the Veteran is unemployable due to his ankle disability.  The July 2014 examination report indicates that the Veteran had pain and difficulty when standing or walking.  However, this would not preclude other forms of sedentary employment.  Thus, the Board finds that Rice is inapplicable because there is no evidence of unemployability due to the Veteran's service-connected ankle disability.









ORDER

Entitlement to an evaluation in excess of 10 percent for the right ankle disability prior to September 1, 2012 is denied.

Entitlement to the maximum schedular evaluation of 40 percent, but not greater, for the right ankle disability effective September 1, 2012 is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


